ORDER

PER CURIAM.
Defendant Gary Cain appeals from the judgment entered after his jury conviction for felony stealing, in violation of Section 570.030 RSMo (1994). The trial court sentenced him as a prior and persistent offender to four months in the county jail.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, prepared a memorandum opinion for the use of the parties only, setting forth the facts and reasons for our decision. We affirm the judgment pursuant to Rule 80.25(b).